EXHIBIT I TEEKAY CORPORATION 4th Floor, Belvedere Building, 69 Pitts Bay Road, Hamilton, HM 08 Bermuda NEWS RELEASE TEEKAY CORPORATION DECLARES DIVIDEND Hamilton, Bermuda, April 2, 2008 - Teekay Corporation announced that its Board of Directors has voted to declare a cash dividend on its common stock of $0.275 per share, payable on April 25, 2008 to all shareholders of record as at April 11, About Teekay Teekay Corporation transports more than 10 percent of the world’s seaborne oil, has built a significant presence in the liquefied natural gas shipping sector through its publicly-listed subsidiary, Teekay LNG Partners L.P. (NYSE: TGP), is further growing its operations in the offshore oil production, storage and transportation sector through its publicly-listed subsidiary, Teekay Offshore Partners L.P. (NYSE: TOO), and continues to expand its conventional tanker business through its publicly-listed subsidiary, Teekay Tankers Ltd. (NYSE:
